The court met its obligation to offer defendant an opportunity for a hearing when defendant was twice “brought before the court and given an opportunity to be heard” (see People v Anonymous, 85 AD3d 414 [2011]). In any event, defendant, in his belated request for a. hearing, failed to identify any disputed factual issue that would have required an evidentiary hearing (see People v Alaouie, 86 AD3d 462 [2011]).
The court properly exercised its discretion in determining that substantial justice dictated denial of the motion, given defendant’s egregious criminal history, including his repeated commission of new crimes upon his release from custody (see e.g. People v Soler, 45 AD3d 499 [2007], lv dismissed 9 NY3d 1009 [2007]). Concur — Andrias, J.P., Friedman, Renwick, Richter and Manzanet-Daniels, JJ.